Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 12-27 are presented for examination.  Claims 1-11 are canceled.

Information Disclosure Statement
The IDS filed on 12/15/2021 and 8/30/2022 are considered.

Claim Objections
Claims 14 and 22 are objected to because of the following informalities:  The words “fame” in claim 14, line 3 and claim 22, line 3 appear to be typographical errors.  It should be corrected as “frame”.  Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (Kim), US 2017/0325266.

Kim is cited by the applicant in the IDS.

As per claim 12, Kim teaches the invention including a wireless communication terminal comprising:
A transceiver configured to transmit and receive wireless signals (pp. 0153-0154); and
A processor configured to process wireless signals transmitted or received through the transceiver (pp. 0153-0156),
Wherein the processor is configured to:
Perform a first backoff procedure for transmission of a wireless frame (pp. 0066-0069, 0124-0131),
Wherein the first backoff procedure is performed within a contention window for the transmission of the wireless frame (pp. 0003, 0077; figure 2),
Transmit the wireless frame based on the first backoff procedure (pp. 0066-0069), and
Determine whether the transmission of the wireless frame is successful according to whether an acknowledgement frame is received in response to the wireless frame (pp. 0061-0063, 0069-0070), 
Wherein a size of the contention window is increased in between a minimum contention window size and a maximum contention window size according to an access category when the transmission of the wireless frame is failed (pp. 0039, 0075, 0100-0109, 0124-0130).  

As per claim 13, Kim teaches the invention as claimed in claim 12.  Kim further teaches wherein the first backoff procedure for the transmission of the wireless frame is performed using a first backoff counter selected within the contention window (pp. 0036, 0039, 0069, 0074, 0097-0098).  

As per claim 14, Kim teaches the invention as claimed in claim 12.  Kim further teaches wherein the processor is further configured to:
Retransmit the wireless frame when the transmission of the wireless frame is failed (pp. 0074, 0088), 
Wherein a retransmission of the wireless frame is performed based on a second backoff procedure (pp. 0074, 0088: second backoff procedure with increased CW).  

As per claim 15, Kim teaches the invention as claimed in claim 12.  Kim further teaches wherein the second backoff procedure is performed using a second backoff counter selected within the increased contention window (pp. 0074, 0088).  

As per claim 16, Kim teaches the invention as claimed in claim 12.  Kim further teaches wherein the transmission of the wireless frame is determined to fail when the acknowledgement frame is not received in response to the wireless frame (pp. 0115).  

As per claim 17, Kim teaches the invention as claimed in claim 12.  Kim further teaches wherein the transmission of the wireless frame is determined to success when the acknowledgement frame is received in response to the wireless frame (pp. 0063-0064, 0070).  

As per claim 18, Kim teaches the invention as claimed in claim 12.  Kim further teaches wherein the wireless frame is transmitted with data (pp. 0063-0064).  

As per claim 19, Kim teaches the invention as claimed in claim 18.  Kim further teaches wherein the access category is a primary access category for the data (pp. 0063-0064, 0067, 0125-0127, 0130).  

As per claim 20, Kim teaches the invention including a wireless communication method of a wireless communication terminal, the method comprising:
Performing a first backoff procedure for transmission of a wireless frame (pp. 0066-0069, 0124-0131),
Wherein the first backoff procedure is performed within a contention window for the transmission of the wireless frame (pp. 0003, 0077; figure 2),
Transmitting the wireless frame based on the first backoff procedure (pp. 0066-0069), and
Determining whether the transmission of the wireless frame is successful according to whether an acknowledgement frame is received in response to the wireless frame (pp. 0061-0063, 0069-0070), 
Wherein a size of the contention window is increased in between a minimum contention window size and a maximum contention window size according to an access category when the transmission of the wireless frame is failed (pp. 0039, 0075, 0100-0109, 0124-0130).  

As per claim 21, Kim teaches the invention as claimed in claim 20.  Kim further teaches wherein the first backoff procedure for the transmission of the wireless frame is performed using a first backoff counter selected within the contention window (pp. 0036, 0039, 0069, 0074, 0097-0098).  

As per claim 22, Kim teaches the invention as claimed in claim 20.  Kim further teaches wherein the method further comprising:
Retransmitting the wireless frame when the transmission of the wireless frame is failed (pp. 0074, 0088), 
Wherein a retransmission of the wireless frame is performed based on a second backoff procedure (pp. 0074, 0088: second backoff procedure with increased CW).  

As per claim 23, Kim teaches the invention as claimed in claim 22.  Kim further teaches wherein the second backoff procedure is performed using a second backoff counter selected within the increased contention window (pp. 0074, 0088).  

As per claim 24, Kim teaches the invention as claimed in claim 20.  Kim further teaches wherein the transmission of the wireless frame is determined to fail when the acknowledgement frame is not received in response to the wireless frame (pp. 0115).  

As per claim 25, Kim teaches the invention as claimed in claim 20.  Kim further teaches wherein the transmission of the wireless frame is determined to success when the acknowledgement frame is received in response to the wireless frame (pp. 0063-0064, 0070).  

As per claim 26, Kim teaches the invention as claimed in claim 20.  Kim further teaches wherein the wireless frame is transmitted with data (pp. 0063-0064).  

As per claim 27, Kim teaches the invention as claimed in claim 26.  Kim further teaches wherein the access category is a primary access category for the data (pp. 0063-0064, 0067, 0125-0127, 0130).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ahn et al, US 10,506,553
Wang et al, US 10,009,781
Ryu et al, US 2016/0380727
Cheng et al, US 2016/0278088

A shortened statutory period for reply to this Office action is set to expire Three MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
December 13, 2022